Citation Nr: 1516201	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a skin disability of the bilateral elbows.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to December 2001, May 2003 to April 2004, and April 2007 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for psoriasis of both elbows.


FINDINGS OF FACT

The Veteran has reported credible complaints of a skin condition intermittently affecting his bilateral elbows, diagnosed as eczema and psoriasis, which first manifested during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service disability for a skin disability intermittently affecting the bilateral elbows, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran asserts that he developed a skin disability on his elbows that first manifested during active service.  

The service medical records show that on separation examination in October 2001, the Veteran noted that he had skin disease.  The examiner noted bilateral eczema controlled with cream, with an illegible word that might mean elbows.

In a March 2004 post-deployment medical assessment, the Veteran was found to have skin diseases, diagnosed as psoriasis.  In a March 2004 medical assessment for separation, the examiner noted psoriasis.  

A June 2006 private medical record notes that examination found a scaly rash on the elbow consistent with psoriasis.  

A January 2007 report of history and medical examination noted the Veteran's reported history of psoriasis that was diagnosed approximately seven years earlier.  The Veteran stated the condition was well controlled on medication and that the Veteran was seeing his primary care physician approximately once monthly.  

In the November 2008 rating decision on appeal, the RO concluded that service treatment records and post-service evidence were negative for complaints, treatment, or diagnosis of psoriasis and denied the claim.  

In the Veteran's May 2010 substantive appeal, he asserts that because of its nature, his skin disability is sometimes dormant and not evident.  

The Board finds that the evidence clearly shows that the Veteran was noted during service in October 2001 to have bilateral eczema, probably of the elbows, that was controlled with cream and that in March 2004 and June 2006, he was assessed with psoriasis of the elbows.  
 
The Veteran is competent to provide evidence regarding skin disability symptoms that he experienced at any time, including since service separation, as those symptoms are apparent to the Veteran and experienced through his senses.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2014).

With regard to the Veteran's assertions that symptoms of a skin disability began during active duty and that he had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a skin disability.  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include his service medical records and post service treatment records showing that the Veteran was found to have skin disabilities on an intermittent basis.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board will resolve reasonable doubt to find that the Veteran has had skin disability symptoms since service.

The theory of continuity of symptomatology can be used to establish service connection only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). While the Veteran's variously diagnosed skin disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that he has credibly reported skin disability symptoms since service separation, and has been found to have skin symptoms of the elbows on multiple occasions.  However, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the skin disability was incurred in service.  The finding that the Veteran has had skin disability symptoms since service is supportive of the claim.

As there is no adequate medical nexus opinion as to the etiology of the Veteran's skin disability, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather, depending on the facts of the case, may be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (VA must consider the competency of lay evidence, and cannot reject lay evidence on the basis that evidence can never establish a medical diagnosis or nexus).  Here, the Board finds the Veteran's statements regarding dermatological problem with his elbows beginning during active service and continuing on an intermittent basis since service to be competent and credible, and supported by other evidence of record showing diagnoses of psoriasis of the elbows.  Thus, the Veteran's competent and credible statements are probative of the nexus aspect of the Veteran's claim of entitlement to service connection for a skin condition affecting his bilateral elbows, and supports a finding that it is at least as likely as not that a skin disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).
 
Accordingly,  resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a skin disability of the bilateral elbows have been met. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin disability of the bilateral elbows is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


